FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ended Commission File Number June2007 1-32608 VIREXX MEDICAL CORP. (Translation of registrant's name into English) 8223 Roper Road NW, Edmonton, Alberta, Canada T6E 6S4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- EXHIBIT INDEX Exhibit Number Description of Exhibit 99.1 VIREXX LICENSING PARTNER PRESENTS OVAREX® MAB PHASE II TRIAL RESULTS AT ASCO SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VIREXX MEDICAL CORP. Date:June 8, 2007 VIREXX MEDICAL CORP. Date:June 8, 2007 /s/Peter Smetek /s/Tracy Smith Peter Smetek Chairman Tracy Smith Manager of Finance
